Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered December 9, 2004, which, inter alia, awarded defendant temporary maintenance of $1,500 per month, without prejudice to reconsideration after six months, and denied defendant any interim counsel and expert fees, unanimously affirmed, without costs.
We decline to disturb the award, there being no showing that the motion court failed to consider the factors specified in Domestic Relations Law § 236 (B) (6) and § 237 (a). In particular, we note that defendant was a successful businesswoman prior to this marriage of short duration who continued to pay her own personal expenses after the marriage and appears to have continued good earning potential; that plaintiff is paying all of the expenses of the house in France, which appears to be the only marital asset of any significant value; and that plaintiff is maintaining all presently existing policies of life and medical insurance and paying all of defendant’s unreimbursed medical, drug and dental expenses. Concur—Mazzarelli, J.P., Ellerin, Nardelli, Williams and Catterson, JJ.